DETAILED  ACTION

1. This communication is in response to the request for continued examination filed on 03/23/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
  1a. Status of the claims: 
       Claims 3, 8, 13, and 18 are canceled.
       Claims 1, 4, 11, and 16 are amended.
       Claims 1-2, 4-7, 9-12, 14-17, and 19-20 are pending.

1b.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/23/2021 has been entered.   

Response to Argument
2. Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive.

A,  Applicant argues that “Pentel at paragraph [0043] or else where fails to teach or suggest determining whether a payment request message includes an account identifier/number of the seller (i.e., the second user) held at either the buyer's bank (i.e., the first entity) or at another bank different from the buyer's bank," as recited in claims 3, 13, and 18 (Remarks, page 14).

                In response to A, the Applicant’s argument about the portion of claim 3 that forms the 
                 basis for the amendment of claim 1, is moot in view of the new ground(s) of rejection.  
                 A new prior art, Van Vaerenberg, is cited to address the new amendment. 

B,  Applicant argues that “Pacific does not cure the deficiencies evident in the teachings of Pentel. Specifically, Pacifico neither teaches nor suggests determining whether the resource event implicates a user-specific resource depository held by a second user at (i) the first entity system, or (ii) an entity system other than first entity system by determining whether the resource event request includes a resource depository identifier associated with the second user and held at the first entity or the entity system other than the first entity. Thus, neither Pentel nor Pacifico teach or suggest determining whether the resource event implicates a user-specific resource depository held by a second user at (i) the first entity system, or (ii) an entity system other than first entity system by determining whether the resource event request includes a resource depository identifier associated with the second user and held at the first entity or the entity system other than the first entity," as recited in claims 1, 11, 16 (Remarks, pages 14-15).

                In response to B, the Examiner has considered the argument is moot because a new 
                prior art is cited to respond to this argument. Pacific does not  have to cure the 
                deficiencies of Pentel.
 
C,  Applicant argues that “neither Pentel nor Kapoor, alone or in combination, teach or suggest determining whether the resource event implicates a user- specific resource depository held by a second user at (i) the first entity system, or (ii) an entity system other than first entity system by determining whether the resource event request includes a resource depository identifier associated with the second user and held at the first entity or the entity system other than the first entity.," as recited in claims 2, 9, 12, and 17 (Remarks, page 15).

                 In response to C, the Examiner has considered the argument is moot because a new 
                  prior art is cited to respond to this argument about the cited  limitations that are 
                  limitation of  the independent claims 1, 11, and 16.
 
Claim Rejections - 35 USC § 103


           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made.  

3a. Claims 1, 4-7, 10-11, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pentel (US 2015/0193748 A1), in view of Van Vaerenberg  (US 2015/0006347 A1)  an IDS provided reference, and further in  view of Pacifico (US 2020/0211072 A1). 

Regarding claim 1, Pentel discloses a system for closed loop resource event processing (Pentel discloses a closed-loop system that processes financial transactions (financial transaction is equated to resource event) (Pentel, [0061])), the system comprising:  
    a real-time processing network configured to (i) process resource events in real- time (Pentel discloses a real –time payment network processing money transaction in real-time  (Pentel, [0038]-[0039])), and a first computing platform having a first memory and at least one first processor in communication with the first memory (Pentel discloses a payer’s Bank which is a computerized electronic payment processing payment and storing transaction (Pentel, [0054]) Fig.2), wherein the first memory stores first instructions that are executable by the at least first processor (Pentel discloses payer’s bank that stores transactions that are process using electronic instructions for transferring funds (Pentel, [0015])) and configured to:    
      receive, from a first user associated with a first entity system, a resource event request that requests processing of a resource event in real-time (Pentel discloses payer  issues instruction from a bank 50 to automatic Clearing house transfer fund for transferring money   using real-time payment feature disclosed earlier (payer is the first user) (Pentel, [0044])),  
 
in response to determining that the resource event implicates the user- specific resource depository held by the second user at the first entity system (Pentel discloses following an indication of payment transaction at bank 50 is completed for the payee (payee is the second user) (Pentel, [0045]) ( a determination is made that the payment transaction held by the payee (the second user) is completed) (Pentel, [0045])), generate a closed loop network group between the first user and the second user and route the resource event request for real-time processing within the first entity system (Pentel discloses communication link being made between the buyer and the seller using a closed-loop system (Pentel, [0045]) ( addition details are giving about the closed-loop system in [0061] when both payer and payee are disclosed being part of a fund transaction system), and     

         in response to determining that the resource event implicates the user- specific resource depository held by the second user at the entity system other than first entity (Pentel discloses following an indication of payment transaction at bank 50 is completed for the payee (payee is the second user) (Pentel, [0045]) ( a determination is made that the payment transaction held by the payee (the second user) is completed) (Pentel, [0045])), route the resource event request for real-time processing within the processing network (Pentel discloses instruction for fund transfer being done  from a payer’s account to a payee ‘s account using a facilitator 30 through a procedure similar to in-person transaction ( the process similar to a in person transaction is equated to a real time process ) ( by transferring the instruction requesting transfer of fund a routing a fund request is being performed) (Pentel, [0049)).          


            Pentel  does not disclose in response to receiving the resource event request, determine whether the resource event implicates a user-specific resource depository held by a second user at (i) the first entity system, or (ii) an entity system other than first entity system by determining whether the resource event request includes a resource depository identifier associated with the second user and held at the first entity or the entity system other than the first entity. 
. 

in response to receiving the resource event request (Van Vaerenberg  discloses  upon receipt of an information request for resource depository (Van Vaerenberg, [0047])), determine whether the resource event implicates a user-specific resource depository held by a second user at (i) the first entity system, or (ii) an entity system other than first entity system by determining whether the resource event request includes a resource depository identifier associated with the second user and held at the first entity or the entity system other than the first entity (Van Vaerenberg  discloses upon receipt of an information request for resource depository, a unique identifier that is associated with a specific user’s resource depository account based on the provided unique identifier facilitates the identification of  relevant resources owned by a relevant user’s resource account in an Inventory Source system ( the Inventory Source system is equated to an entity system) ( the unique identifier associated with the user is equated to the unique identifier associated with a second user)  (Van Vaerenberg, [0047])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Van Vaerenberg’s teachings with Pentel’s teaching. One skilled in the art would be motivated to combine them in order to improve the safeness processing of a financial message by associated with the user account of a financial message a unique identifier that increases the safeness of a resource depository by incorporating the unique identifier associated with the user in the receipt of the message.  

            Pentel in view of Van Vaerenberg Pentel does not disclose implement a messaging protocol in accordance with International Standardization Organization (ISO) 20022; wherein the real-time processing within the first entity system implements the messaging protocol in accordance with ISO 20022. 


           Pacifico discloses implement a messaging protocol in accordance with International Standardization Organization (ISO) 20022 (Pacifico discloses processing message using ISO 2022 messaging protocol (Pacifico, [0025])); wherein the real-time processing within the first entity system implements the messaging protocol in accordance with ISO 20022 (Pacifico 
 
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Pacifico’s teachings with Pentel’s teachings in view of Van Vaerenberg ’s teachings. One skilled in the art would be motivated to combine them in order to process financial messages in real-time by using ISO protocol that reduces processing time reduce considerably. 
     
Regarding claim 4, Pentel, Van Vaerenberg, and Pacifico disclose the system of Claim 1, wherein the first instructions are configured to: in response to determining that the resource event implicates a user-specific resource depository held by the second user at the entity system other than the first entity system, access a resource depository directory to determine whether the second entity holds a resource depository at the first entity system (Pentel discloses after receiving a message about fund transfer, a fund verification being made available to the seller bank   (Pentel, [050])), and in response to determining that the second user holds a resource depository at the first entity, communicating at request to at least of the first user or the second user that requests that the resource depository held by the second user at the first entity be implicated in the resource event (Pentel discloses a notification of payment being sent to the buyer  (Pentel, [0052])).    

Regarding claim 5, Pentel, Van Vaerenberg, and Pacifico disclose the system of Claim 1, wherein the first instructions are configured to, in response to determining that the resource event implicates the user-specific resource depository held by the second user at the first entity system, logically determine an event route for processing the resource event within the first entity system (Pentel discloses a communication link from the payee’s bank to the facilitator’s bank indicating that the payment is completed  (Pentel, [0045])).     

Regarding claim 6, Pentel, Van Vaerenberg, and Pacifico disclose the system of Claim 1, wherein the first instructions are configured to, in response to determining that the resource event implicates the user-specific resource depository held by the second user at the first entity system, logically determine timing for initiating the processing of the resource event within the first entity system (Pentel discloses the transaction is initiated when the identity of the buyer is confirmed  (Pentel, [0043])).    

Regarding claim 7, Pentel, Van Vaerenberg, and Pacifico disclose the system of Claim 1, wherein the first instructions are configured to, in response to determining that the resource event implicates the user-specific resource depository held by the second user at the first entity system, logically determine a resource event channel for processing the resource event within the first entity system (Pentel discloses a communication link from the payee’s bank to the facilitator’s bank indication the payment is completed  (Pentel, [0045])).   
 
Regarding claim 10, Pentel discloses the system of Claim 1, wherein the resource event is one of a resource transaction or a resource disbursement (Pentel discloses a money transaction (Pentel, [0005])).   

Regarding claim 11, claim 11 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 14, claim 14 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 15, claim 15 is substantially similar to claim 5, thus the same rationale applies. 

Regarding claim 16, claim 16 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 19, claim 19 is substantially similar to claim 4, thus the same rationale applies. 

claim 20 is substantially similar to claim 15, thus the same rationale applies. 

3b. Claims 2, 9, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pentel in view of Van Vaerenberg, in view of Pacifico  as applied to claims 1, 4-7, 10-11, 14-16, and 19-20  above, and further  et al. (hereinafter Kapoor”) (US 2008/0229415 A1), an IDS provided reference.
 
Regarding claim 2, Pentel, Van Vaerenberg, and Pacifico  disclose the system of Claim 1, wherein the real-time processing network further comprises:

        at least one resource event processing network (Pentel discloses a real –time payment network being disclosed  (Pentel, [0038])), each resource event processing network including a second computing platform having a second memory and at least one second processor in communication with the second memory (Pentel discloses a payee’s Bank which is a computerized electronic payment processing payment and storing transaction (Pentel, [0054]) Fig.2), wherein the second memory stores (i) a plurality of entity-specific resource depositories, each entity-specific resource depository associated with one of a plurality of entities and configured to store resources, and (ii) second instructions that are executable by the at least second processor  (Pentel discloses a real-time payment  network having payer and payee ‘s bank’s that store transaction and that process  electronic instructions for transferring funds being discloses (Pentel, [0015])) and configured to, in response to determining that the resource event implicates the user- specific resource depository held by the second user at the entity system other than first entity (Pentel discloses a communication link from the payee’s bank to the facilitator’s bank indication the payment is completed  (Pentel, [0045])):  
         receive, from the first entity system, a resource event command (Pentel discloses instructions (command) being received from the first bank (Pentel, [0015])),
         in response to receiving the resource event command, process a network-based resource event that implicates one of the entity-specific resource depositories associated with the first entity and another of the entity-specific resource depositories associated with the entity system other than the first system (Pentel discloses when the balance is shown in payee’s bank(Pentel, [0045])), 
         wherein the network-based resource event provides for real-time clearing of the resource event at the entity system and the entity system other than the first system (Pentel discloses electronic instructions for transferring funds being discloses (Pentel, [0015])).  

       Pentel in view of Van Vaerenberg and in view of Pacifico disclose a processing network (Pentel discloses a payment processing network (Pentel, [0061])) , but Pentel does not disclose the processing network was a processing hub; Pentel does not disclose hub-based resource event.

       Kapoor discloses processing hub, hub-based resource event (Kapoor discloses processing hub  processing data ( data is equated to event) (Kapoor, [0140]))

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate da Kapoor’s teachings with Pentel’s teachings, Van Vaerenberg’s teachings, and in view of Pacifico’s teachings. One skilled in the art would be motivated to combine them in order to process data more efficiently by using the  processing hub that analyzes data flow before processing it in a unmodified form ( Kapoor, [0140]). 

Regarding claim 9, Pentel, Van Vaerenberg, and Pacifico disclose the system of Claim 1, wherein the first instructions are executed as part of a centralized resource event processing network and configured to receive resource event requests from users associated with one or more of a plurality of entity systems (Pentel discloses a communication link from the payee’s bank to the facilitator’s bank indication the payment is completed (Pentel, [0045])).   

       Pentel in view of Van Vaerenberg and in view of Pacifico disclose a processing network (Pentel discloses a payment processing network (Pentel, [0061])) , but Pentel in view of Pacifico do not disclose the processing network was a processing hub.
a processing hub (Kapoor discloses processing hub processing data ( data is equated to event) (Kapoor, [0140])).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate da Kapoor’s teachings with Pentel’s teachings, in view of Van Vaerenberg’s teachings, and in view of Pacifico’s teachings. One skilled in the art would be motivated to combine them in order to process data more efficiently by using the  processing hub that analyzes data flow before processing it in a unmodified form ( Kapoor, [0140]).  

 Regarding claim 12, claim 12 is substantially similar to claim 2, thus the same rationale applies. 
Regarding claim 17, claim 17 is substantially similar to claim 2, thus the same rationale applies. 

Conclusion
4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455